DETAILED ACTION
Non-Final Rejection (3/26/22)

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has carefully reviewed the patent application and/or response to the previous Office Action and prepared following non-final Office Action. 
Applicant may identify the preferred figure(s) showing the most significant limitations to be included on the front page of the issued patent.
Applicant should clearly identify support [to include Fig #, Para #, line #, and/or reference #, etc.] in the original specification and/or figures for all the claim limitations/amendments without adding new matter. All claimed limitations must be shown in the figures and fully supported by the originally filed application.
If Applicants believe that personal communication will expedite prosecution of this application, Applicants can send an email after the Applicants are prepared to discuss the Application, at kiran.patel@uspto.gov to schedule a telephone interview and Examiner will prepare for the telephone interview and contact applicants to conduct the interview.
All communications via Internet email are at the discretion of the Applicant and must be authorized by the Applicant. The following is a sample authorization form which may be used by the Applicant.  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
All limitations in the elected claims must be shown in the elected figures and clearly supported by the original specification. Applicant may include elected claims with reference numbers in Remarks Section to show exemplary structure of embodiments that correspond to claim element and also to insure that all the claimed limitations are shown in the figures/drawings;  supported by the specification per 35 U.S.C. 112, first paragraph, to comply with the written description requirement and per 35 U.S.C. 112, second paragraph, particularly point out and distinctly claim the subject matter which Applicant regards as the invention elected for prosecution. These reference numbers are for clarity and expeditious/efficient prosecution, are exemplary only, not part of the claims, and do not limit the claim terms to only the exemplary embodiment or features shown in the drawings, or described in the specification.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Following claims are rejected under 35 U.S.C. 103(a) as being unpatentable over Biernat et al. [6000118] and further in view of ordinary skill in the art.

Regarding claims 1-18, as best understood, Biernat et al. [6000118] discloses the invention as claimed to include a method for producing a folded connection sealed by means of an adhesive composition 18, 20, between a first sheetlike element 10 and a second sheetlike element 12 , wherein the first sheetlike element 10 comes to lie externally in the fold and the second sheetlike element 12  comes to lie internally in the fold, a first flange  of the first sheetlike element 10 has a first surface  and a second surface  and is taken back over a flange  of the second sheetlike element 12 , and a second flange  of the second sheetlike element 12  has a first surface and a second surface, the method comprising: bonding the second flange  of the second sheetlike element 12  with at least one layer of an adhesive composition 18, 20 to the first flange  of the first sheetlike element 10, in such a way that an end of the second flange  of the second sheetlike element 12  is indented by a distance relative to an end of the first flange  of the first sheetlike element 10; beading the first flange  of the first sheetlike element 10 around the second flange  of the second sheetlike element 12 , wherein, after the beading of, an adhesive- composition part 18, 20 protrudes from the beaded edge by a distance of the first flange  of the first sheetlike element 10 and, at least in a region of the adhesive- composition part 18, 20, a surface of the adhesive composition 18, 20 that bears on the second flange  is less tacky than an adjacent surface of the adhesive composition 18, 20 which lies within the beaded edge; and placing, after the beading of, the adhesive-composition part 18, 20 around the edge of the first flange  of the first sheetlike element 10 and bonding to the second surface  of the first flange  of the first sheetlike element 10, wherein, after the production of the folded connection , the adhesive composition 18, 20 on the first surface , with the adhesive composition 18, 20 on the second surface  of the first flange  of the first sheetlike element 10, at the edge of the first flange , forms a continuous layer covering the edge of the first flange  of the first sheetlike element 10;   wherein the adhesive composition 18, 20 is initially applied to the first surface  of the first sheetlike element 10, lying internally in the folded connection , in such a way that the adhesive-composition 18, 20 part overhangs the edge of the first flange  of the first sheetlike element 10 by the distance , wherein, at least in the region of the adhesive- composition 18, 20 part, the surface of the adhesive composition 18, 20 that is facing away from the first flange  is less tacky than the adjacent surface of the adhesive composition 18, 20 that is facing away from the first flange  and that does not lie in the region of the adhesive-composition 18, 20 part;   wherein the adhesive composition 18, 20 is firstly bonded around the end of the second flange , and so the adhesive-composition 18, 20 part is bonded on the second surface  of the second flange  of the second sheetlike element 12  and a part of the adhesive composition 18, 20 is bonded on the first surface  of the second flange  of the second sheetlike element 12 , in such a way that on the first surface  of the second flange  of the second sheetlike element 12 , a segment of the adhesive composition 18, 20 with the length adheres more weakly than the adjacent adhesive composition 18, 20 or does not adhere;  

However, Biernat et al. [6000118] does not disclose  wherein a lower tack on surface of the adhesive composition ; that bears on the second flange in a region of the adhesive-composition part is accomplished by chemical or physical deactivation of the adhesive-composition surface;   wherein the chemical or physical deactivation of the adhesive- composition surface is by poisoning, covering, or irradiating;   wherein the surface of the adhesive composition  that bears on the second flange in a region of the adhesive-composition  part is substantially nontacky;  activating the adhesive composition  is an activatable adhesive composition  and 

Nevertheless, these additional limitations are obvious as no more than the discovery of an optimum range or value, since it has been held that discovering an optimum range and/or value of a result effective variable involves only routine skill in the art. [MPEP 2144.05]. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range and/or value yields any previously unexpected results. Furthermore, using the chemical or physical deactivation of the adhesive- composition surface is by poisoning, covering, or irradiating; activatable adhesive composition; single layer adhesive tape with a carrier material;  the adhesive composition  is an expandable adhesive composition would have been an obvious matter of design choice to one having ordinary skill in the art based on factors such as its suitability for the intended use to optimize the cost of the product made in light of size, capacity to manufacture, manufacturing technology, safety, easy to manufacture, manpower for assembling parts, and still meet the design specifications. 

Conclusion
The prior art made of record in Notice(s) of Reference Cited (PTO-892) and not relied upon is considered pertinent to applicant's disclosure. This art of record shows various features similar to the applicant’s invention.

Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Kiran B. Patel at kiran.patel@uspto.gov. The examiner can normally be reached on M-F 8-5). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Customer service for Private PAIR system available at the Electronic Business Center (EBC) at 866-217-9197. Additional assistance available from a USPTO Customer Service Representative at 800-786-9199 or 571-272-1000.

/KIRAN B PATEL/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
Kiran B. Patel, P. E.
U.S. Patent and Trademark Office
Class 296, Land Vehicles: Bodies and Tops
Class 293, Vehicle Fenders
kiran.patel@uspto.gov
Phone : 571-272-6665